Citation Nr: 1026040	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed right thumb 
disorder.

2.  Entitlement to service connection for a claimed left foot 
condition, to include as secondary to the service-connected left 
knee disability.

3.  Whether new and material evidence has been received to reopen 
the claim of service connection for a dorsal spine disorder, to 
include as secondary to the service-connected left knee 
disability.

4.  Entitlement to service connection for a dorsal spine 
disorder, to include as secondary to the service-connected left 
knee disability.

5.  Whether new and material evidence has been received to reopen 
the claim of service connection for a right knee disorder, to 
include as secondary to the service-connected left knee 
disability.

6.  Entitlement to service connection for a claimed right knee 
condition, to include as secondary to the service-connected left 
knee disability.

7.  Entitlement to automobile with adaptive equipment or adaptive 
equipment only.

8.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of a left knee injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to June 1978.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the RO.

The Board remanded the case to the RO in September 2009 for 
additional development of the record.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in March 2010.  A transcript of this 
hearing is of record.  

The issues of service connection for left foot, dorsal spine, and 
right knee conditions, the claim for an increased rating for the 
service-connected residuals of a left knee injury and the claim 
for automobile and adaptive equipment or adaptive equipment only 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran's claims of service connection for right knee and 
back disorders were denied in an October 2002 rating decision.  
The Veteran did not timely appeal from this decision.  

2.  The evidence received since the October 2002 rating decision 
is new and raises a reasonable possibility of substantiating the 
claims of service connection for right knee and back disorders.  

3.  The Veteran is not shown to have manifested complaints or 
findings of a right thumb disorder in service or for many years 
thereafter. 

4.  The currently demonstrated chronic right thumb pain is not 
shown to be due to a documented event or incident of the 
Veteran's period of active duty.  

5.  The Veteran has not presented credible lay assertions to 
establish a continuity of symptomatology referable to a right 
thumb condition since service.  




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claims of service connection for right knee and back conditions.  
38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a) 3.159 (2009).  

2.  The Veteran does not have a right thumb disability due to 
disease or injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of VCAA in August 2005, September 
2005, and January 2006 prior to the initial adjudication of her 
claims in a February 2006 rating decision.  Additional VCAA 
letters were sent in October 2006 and December 2007.  

The VCAA letters informed the Veteran of the types of information 
and evidence necessary to substantiate her claims, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  

The VCAA letters also provided the Veteran with notice pertaining 
to the downstream disability rating and effective date elements 
of her claims consistent with the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In particular, the December 2007 notice letter informed the 
Veteran of what would constitute both "new" and "material" 
evidence to reopen her previously-denied claims.  

Regardless, any VCAA notice defect regarding "new" and 
"material" evidence in this case is deemed harmless and does 
not preclude appellate consideration of those claims because the 
Board has reopened the claims.  See also Shinseki v. Sanders, 129 
S. Ct. 1696 (2009) (holding that a party alleging defective 
notice has the burden of showing how the defective notice was 
harmful).  Subsequently, the Veteran's claim was readjudicated in 
a Supplemental Statement of the Case issued in December 2009.

The Board acknowledges that the Veteran has not been afforded a 
VA examination in conjunction with her claim of service 
connection of the right thumb.  A medical examination is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent symptoms 
of disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; and (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service-connected disability.  See 38 C.F.R. § 3.159(c)(4).  

The Board concludes that obtaining a medical examination with 
medical nexus opinion under the circumstances presented in this 
case is not necessary to decide the claims for service connection 
for a right thumb disability.  

Specifically, the medical evidence of record does not reflect a 
diagnosis of a current right thumb disability or competent 
evidence of an antecedent disease or injury in service.  38 
C.F.R. § 3.159(c)(4); cf. Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of her claims in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been identified 
and obtained, to the extent possible.  The evidence of record 
includes VA medical records, private records, and statements from 
the Veteran and her representative.  

The Veteran has not indicated that she has any further evidence 
to submit to VA, or which needs to be obtained.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained or otherwise 
would need to be obtained.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 3.103.



II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  Under 
38 U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and material 
evidence, which applies prospectively to all claims made on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.156(a)).  

In the current case, the Veteran's request to reopen her 
previously denied claim was received in September 2005, 
subsequent to that date.  Therefore, the current version of the 
law, which is set forth in the following paragraph, is applicable 
in this case.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  

Once it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits of 
the claim in light of all the evidence, both new and old, after 
ensuring that the VA's statutory duty to assist the claimant in 
the development of her claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).  

For the limited purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 155 F.3d. 1356, 1363, (Fed. 
Cir. 1998).  

The October 2002 rating decision denied the Veteran's claims of 
service connection for a right knee condition and a back 
disorder.  The Veteran did not appeal from the rating decision in 
a timely fashion.  

The evidence considered by the RO at the time included that of 
service treatment records.  The RO requested outpatient treatment 
records from VA medical center in Clarksburg dated from May 2001 
to October 2002 to no avail.  The RO denied service connection 
due to lack of medical evidence of a current disability of the 
right knee and back.

If the Board determines that the evidence is new and material, 
the case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

In making this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273 (1996).  

As noted, the Veteran petitioned to reopen these claims in 
September 2005.  The evidence added to the record includes VA 
treatment records, private treatment records, and the Veteran's 
oral testimony given in March 2010 and other written statements 
in support of her claims.  

The Veteran was diagnosed, in pertinent part, with degenerative 
joint disease of the thoracic spine and right knee strain.  (See 
VA treatment record dated from April 2005 and December 2005, and 
September 2009).  Further, the Veteran asserts a new theory of 
causation (i.e., secondary to a service-connected disability).

The Board notes that the Veteran is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

That evidence is new, and does bear directly on the question of 
whether the Veteran's right knee and back condition was incurred 
in or aggravated by service.  

In addition, the added evidence provides a more complete picture 
of the Veteran's disability and its origin and, thus, is not 
cumulative or redundant and raises a reasonable possibility of 
substantiating the claims.  As such, it is considered new and 
material and the claims are reopened.  

However, the adjudication of the Veteran's claims does not end 
with a finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  

Once a claim is reopened, VCAA provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A.  

Here, the Board is requesting additional development with respect 
to the underlying claims of service connection for right knee and 
back conditions. 


III.  Service Connection for a Right Thumb Disability

The Veteran asserts that she sustained a right thumb condition 
during service.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis or organic diseases 
of the nervous system, may be presumed to have been incurred 
during service if manifested to a compensable degree within one 
year of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran reports injuring her right thumb at Clark Air Force 
Base in November 1975 when an intake cover was dropped on the 
thumb.  (See February 2006 Notice of Disagreement).

However, the service treatment records show no complaints or 
findings of a right thumb injury.  A November 1975 service 
treatment record notes that the Veteran punctured her right index 
finger.  It was noted as a small superficial puncture would from 
a wire measuring approximately 3/4 cm.  An x-ray study was 
normal.  

Upon separation from service, the Veteran's right thumb was 
clinically evaluated as normal.  Also, the Veteran denied any 
history or complaints of swollen or painful joints, arthritis, 
rheumatism, bursitis, bone or joint deformity, lameness, or any 
other symptoms.  (See June 1978 Separation Examination).  

Thus, there is simply no showing of a right thumb injury in the 
records prepared at the time of the Veteran's period of active 
service.  Moreover, the Veteran did not voice complaints of a 
disability of the right thumb at that time.     

The Board finds in this regard that the Veteran has not presented 
credible lay assertions sufficient to establish a continuity of 
symptomatology referable to a right thumb condition since service 
separation.  In fact, there is no current objective medical 
evidence of a right thumb disability.  

Although the Veteran complained of chronic right thumb pain in 
September 2005, pain alone is not considered to be a disability 
for VA compensation purposes.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); September 2005 VA treatment record.  

Significantly, the treatment record included no specific 
diagnosis of a right thumb disability or competent opinion 
linking any current right thumb disability to the Veteran's 
service.  

A diagnosed identifiable underlying malady or condition is needed 
to constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  

For these reasons, the preponderance of the evidence is against 
the Veteran's claim of service connection for a right thumb 
disability.  Service connection for this condition must, 
therefore, be denied.  

Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for a right knee disorder, the appeal 
to this extent allowed, subject to further action as discussed 
hereinbelow.  

As new and material evidence has been presented to reopen the 
claim of service connection dorsal spine disorder, the appeal to 
this extent allowed, subject to further action as discussed 
hereinbelow.  

Service connection for right thumb condition is denied.



REMAND

The Board finds that a VA examination is needed to determine the 
nature and likely etiology of the claimed left foot, dorsal spine 
and right knee conditions.  Specifically, the VA examiner is to 
opine as to whether any of these disabilities is secondary to the 
service-connected left knee disability. 

Further, the Veteran should be afforded another VA examination 
given her assertions that the service-connected disability had 
worsened since the last one.  (See September 2009 Written 
Statement).

All current VA treatment records and private records, if 
applicable, should be obtained for review in connection with the 
examination.  

In addition, further action as to the matter of automobile and 
adaptive equipment or adaptive equipment only must deferred 
pending completion of the action requested hereinabove.  


Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps to 
obtain and associate with the claims file 
copies of all clinical records referable to 
treatment that the Veteran may have 
received for the claimed left foot, dorsal 
spine or right knee conditions from VA or 
any private health care source that are not 
currently associated with the claims file.  
If the records are not available, a 
notation to that effect should be made in 
the claims file.  The Veteran also should 
be notified that she may submit medical 
evidence to support her claim.  

2.  Then, the Veteran should be afforded a 
VA examination to determine the nature and 
likely etiology of the claimed left foot, 
dorsal spine and right knee conditions.  
The claims file should be made available to 
the examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.   

The examiner should opine as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that any 
current left foot, dorsal spine and right 
knee disability is due to an injury or 
other event of the Veteran's service or 
otherwise was caused or aggravated by her 
service-connected left knee disability.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

If the examiner finds that he/she must 
resort to speculation to render the 
requested opinions, he/she must state what 
reasons, with specificity, that this 
question is outside the scope for a medical 
professional conversant in VA practices.

3.  The Veteran also should be afforded a 
VA examination to determine the current 
extent and severity of the service-
connected left knee disability, and a 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated studies, specifically including 
ranges of motion and tests for instability, 
should be completed.  

The examiner should determine whether there 
is additional loss of function due to pain, 
on use, or during flare-ups (if any), and, 
if feasible, express the additional 
impairment of function in terms of 
additional degree of limitation of motion.  
If this is not possible, the examiner 
should so state.  

The examiner should also specifically note 
whether there is instability or 
subluxation, and the degree of any such 
found.  The examiner should explain the 
rationale for all opinions.

4.  Following completion of all indicated 
development, the RO should readjudicate the 
claim for an increased rating in excess of 
10 percent for the service-connected left 
knee disability, the claims of service 
connection for left foot, dorsal spine and 
right knee conditions, to include as 
secondary to the service-connected left 
knee disability as well as the claim for 
automobile and adaptive equipment or 
adaptive equipment in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished with 
fully responsive Supplemental Statement of 
the Case and afforded an appropriate period 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


